      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NICOLE WILLIAMSON et al,
                                     Plaintiff,
               v.
                                                            Case No. 20-cv-00537

ROBERT MACIOL et al ,

                                     Defendants,

––––––––––––––––––––––––––––––––––––––––


The parties held their Rule 26(f) meeting on August 3rd, and they now file the following discovery

plan with Court.


   1) JOINDER OF PARTIES:

               Any application to join any person as a party to this action shall be made on or

       before the 29th of January 2021.

   2) AMENDMENT OF PLEADINGS:

               Any application to amend the pleadings to this action shall be made on or before

       the 29th of January 2021.

   3) DISCOVERY:

               All discovery in this action shall be completed on or before the 30th day of June

       2021 (Discovery time table is to be based on the complexity of the action).

   4) MOTIONS:

               All motions, including discovery motions, shall be made on or before the 31st day

       of August 2021. (Non-Dispositive motions including discovery motions may only be

       brought after the parties have complied with Section IX of General Order # 25)
      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 2 of 9




   5) PROPOSED DATE FOR COMMENCEMENT OF TRIAL:

               The action will be ready to proceed to trial on or before the 26th day of October

       2021. It is anticipated that the trial will take approximately 4 days to complete.

   6) HAVE THE PARTIES FILED A JURY DEMAND: _____(YES) / __X_(NO)

   7) DOES THE COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE
      PARTIES SUBJECT TO THE COURT”S JURISDICTION? HAVE ALL
      PARTIES BEEN SERVED?

       Yes, the Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343(a)(3). All parties are subject to the Court’s jurisdiction because all events described in the

Complaint occurred in the Northern District of New York, and all parties have been served.

   8) WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF’S CLAIMS
      AND DEFENDANT’S DEFENSES (INCLUDING COUNTERCLAIMS &
      CROSSCLAIMS, IF APPLICABLE?

       The Plaintiffs allege that Defendants violate the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution by maintaining a policy and practice of providing

make prisoners greater access to resources, benefits and privileges than female prisoners.


   The Sheriff’s Office disputes that its practices violate federal law or the constitution.


   WHAT FACTUAL AND LEGAL ISSUES ARE GENUINELY IN DISPUTE?


   Whether Plaintiffs failed to comply with the requirements of the Prison Litigation Reform Act

in exhausting their administrative remedies before the commencement of the action.


   9) CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT OR BY
      MOTION? ARE THERE DISPOSITIVE OR PARTIALLY DISPOSITIVE ISSUES
      APPROPRIATE FOR DECISION ON MOTION?

   The parties may be able to further narrow the issues in this litigation by agreement, or by

motions, after conducting discovery.


                                                 2
      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 3 of 9




   10) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE
       DAMAGES SOUGHT?

   Plaintiffs do not seek damages. Plaintiffs seek to enjoin the Defendants to provide them with

housing conditions, privileges and benefits that are in parity with those received by male prisoners.

   11) DISCOVERY PLAN:

   A. Mandatory Disclosures

   The parties will exchange the mandatory disclosures required under Rule 26(a)(1) by August

10, 2020.

   B. Subjects of Disclosure

The parties jointly agree that discovery will be needed to address the following
subjects:

   Going forward, all parties agree that discovery will be needed to address all of the allegations

set forth in the Complaint and all of the defenses set forth in the Defendant’s Answer.

   C. Discovery Sequence

Describe the parties’ understanding regarding the timing of discovery, and state whether it
is anticipated that discovery will be phased to address different issues in stages.

The parties have agreed that the schedule set forth below represents a reasonable timeline for fact

discovery, expert discovery, and submission of dispositive motions:

                          Event                                     Due Date

       Deadline for initial disclosures               August 17, 2020



       Deadline for joinder of all parties            January 29, 2021



       Deadline for amendment of pleadings            January 29, 2021




                                                 3
      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 4 of 9




       Close of fact discovery. All                     June 30, 2021
       interrogatories, depositions, requests for
       admissions, and requests for production
       shall be served within sufficient time to
       allow responses to be completed prior to
       the close of discovery
       Deadline for initial expert disclosures          March 31, 2021



       Deadline for responsive expert disclosures       April 30, 2021



       Deadline for rebuttal expert reports             May 31, 2021



       Close of expert discovery                        June 30, 2021



       Any party planning to make a dispositive         August 31, 2021
       motion must take the first action
       beginning the motion process by this date
       or risk forfeiting the right to make such a
       motion.
       Trial                                            October 26, 2021




   D. Written Discovery

Describe the written discovery demands which the parties contemplate serving
under Rules 33, 34 and 36, including when they will be promulgated, the areas to be
covered, and whether there is any need for any party to exceed the number of
interrogatories permitted under Rule 33.

   The parties anticipate serving discovery demands covering the allegations in Plaintiffs’

Complaint and the defenses in Defendants’ Answers. The parties do not anticipate a need to

exceed the number of interrogatories permitted under Rule 33 of the Federal Rules of Civil




                                                    4
      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 5 of 9




Procedure. The parties will serve interrogatories, document requests, and requests for admission

before May 31, 2021, the close of fact discovery.

   E. Depositions

Set forth the parties’ expectations regarding depositions, including the approximate
number to be taken, their location, a general description of the deponents, and an
indication of whether any non-party fact depositions are anticipated.

       At this time, Plaintiffs anticipate deposing approximately 5 witnesses. Plaintiffs reserve

their right to seek leave from the Court pursuant to Rule 30(a)(2) of the Federal Rules of Civil

Procedure to conduct more than 7 depositions in this matter.

       Defendants anticipate deposing approximately 3-5 witnesses but that may change based

on discovery.

       Pursuant to Rule 30(a)(2)(B) the parties will seek leave from the Court to depose persons

confined in prison. The parties anticipate that non-party fact depositions will be conducted.

   F. Experts

Set forth the parties’ expectations regarding the retention of experts, and identify any
particular issues to be addressed by the court concerning the retention and exchange of the
information regarding experts, including whether the parties seek a variance from the
expert disclosure requirements of the form uniform pretrial scheduling order typically
issued by the court (i.e., initial expert disclosure at least ninety days, responsive expert
disclosures at least forty-five days, and rebuttal reports due at least thirty days, before the
close of discovery).


       At this time Plaintiffs have not made a decision on the retention of experts. The parties

are unaware of any issues that, at this moment, need to be addressed by the Court.

   G. Electronic Discovery

Set forth the parties’ understanding and expectations regarding discovery of electronically
stored information. This description should include any agreements reached with respect to
the retention of electronically stored information and the manner in which it will be
produced, if requested. The parties should also identify any agreements regarding the
manner in which electronically stored information subject to claims of privilege or work



                                                 5
      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 6 of 9




product protection will be handled, and whether a court order will be requested, either on
stipulation or otherwise, to address this issue. If an agreement has been reached on the entry
of such an order, provide a brief description of the provisions which will be included in a
proposed order.

       All electronically stored information (“ESI”) produced in response to a party’s document

requests or subpoena(s) shall be produced in electronic form on thumb drive, CD or DVD media.

The parties specify the following formats for production:

           a. For ESI consisting of document images (scanned or otherwise): (i) searchable PDF

               for all files that exist in that format, and (ii) non-searchable PDF or TIFF for all

               other files;

           b. For text, HTML, Microsoft Office, or WordPerfect documents: produce the

               documents in their native format;

           c. For data files from any other desktop applications (e.g., Excel): produce the

               documents in their native format;

           d. For email messages: produce the documents in their native format;

           e. For any databases and database tables: produce in a format that is readable and is

               reasonably usable with commonly available free or commercial software, with

               preference for Excel. Parties agree to engage in further good-faith discussions to

               the extent such productions are necessary;;

           f. For reports generated from database applications : produce in their native format ;

           g. Any items not specifically enumerated above shall be produced in a format that is

               readable in a reasonably usable manner with commonly available free or

               commercial software; and

           h. All items shall be produced with sufficient electronic folder structure, folder names,

               and/or associated metadata or index so as to reasonably indicate the following: (i)



                                                 6
      Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 7 of 9




               which request the item is responsive to; (ii) if the item relates to a named plaintiff,

               non-named plaintiff, or employee(s) or board member(s) of a defendant; (iii) where

               items (including attachments) and folders begin and end; and (iv) the original file

               name (if changed in order to comply with the above instructions). Documents

               stored electronically are to be produced in a text-searchable electronic form or in

               such other form as the parties may mutually agree.


   H. Protective Orders

If the parties anticipate requesting a protective order from the court pursuant to Rule 26(c),
describe the basis for the request and nature of the proposed protective order.

       The parties do not anticipate requesting a protective order.


   I. Anticipated Issues Requiring Court Intervention

Provide a brief description of any discovery related issues which, the parties reasonably
anticipate, may require court intervention.

       The parties are not currently aware of any issues that would require the Court’s

intervention other than those described in paragraphs (E) and (H) above.


   12) IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS,
       USE OF SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED MEANS OF
       PRESENTING EVIDENCE? IS IT FEASIBLE AND DESIRABLE TO
       BIFURCATE ISSUES FOR TRIAL?

       At this time, the parties are unaware of any means by which they can shorten the length

of trial. The parties will, however, revisit this issue again before the commencement of trial.


   13) ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF THIS
       COURT?

       The parties are unaware of any pending related case.




                                                 7
       Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 8 of 9




   14) IN CLASS ACTIONS, WHEN AND HOW WILL THE CLASS BE CERTIFIED?

       Plaintiffs filed a motion for class certification on May 21, 2020.


   15) WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below the
       prospect for settlement:

       1 XX -----2-----3-----4-----5-----6-----7-----8-----9 -----10 XX

(VERY UNLIKELY)→→→→→→→→→→→→→→→(LIKELY)



HOW CAN SETTLEMENT EFFORTS BE ASSISTED?

   Unknown.

   16) IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY
       MEDIATION CASE, CONFIRM THAT YOU HAVE:

   The case was not selected as qualifying for mandatory mediation.

******************************************************************************
**************

Pursuant to Fed. R. Civ. P. 26(f) a conference was held on August 3, 2020 via email with the
participation of:

   •   Joshua Cotter for Plaintiffs;

   •   David H Walsh, Defendants;




                                                 8
     Case 9:20-cv-00537-MAD-DJS Document 29 Filed 08/03/20 Page 9 of 9




DATED: August 3, 2020                KENNEY SHELTON LIPTAK NOWAK LLP




                                     ___________________________________
                                     David H. Walsh, Esq.
                                     Bar Roll No.: 512032
                                     Attorneys for Defendants,
                                     Robert Maciol, Oneida County Sheriff
                                     Lisa Zurek, Chief Deputy Oneida County Jail
                                     4615 North Street
                                     Jamesville, NY 13078
                                     (315) 492.3000




                                     9
